1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    MARTIN GONZALEZ,                                 Case No. CV 20-1803-DSF (KK)
11                                 Petitioner,
12                        v.                           MEMORANDUM AND ORDER
                                                       SUMMARILY DISMISSING ACTION
13    R. MADDEN,                                       WITHOUT PREJUDICE
14                                  Respondent.
15
16
17                                               I.
18                                   INTRODUCTION
19         Martin Gonzalez (“Gonzalez”), a state prisoner proceeding pro se, has initiated
20   the instant action by filing a “Motion for Extension of Time.” ECF Docket No.
21   (“Dkt.”) 1. Gonzalez requests an extension to “March 27, 2020 in which to file a writ
22   of habeas corpus,” id. at 3; however, there is no pending habeas petition. The Court,
23   therefore, cannot grant Gonzalez’s request.
24                                               II.
25                                      DISCUSSION
26         Under Article III of the Constitution, federal courts may only adjudicate cases
27   or controversies, and may not issue advisory opinions. U.S. Nat’l Bank v. Indep. Ins.
28   Agents of Am., Inc., 508 U.S. 439, 446, 113 S. Ct. 2173, 124 L. Ed. 2d 402 (1993). In
 1   the context of a habeas action, “a habeas suit begins with the filing of an application
 2   for habeas corpus relief – the equivalent of a complaint in an ordinary civil case.”
 3   Woodford v. Garceau, 538 U.S. 202, 208, 123 S. Ct. 1398, 155 L. Ed. 2d 363 (2003);
 4   see also Calderon v. Ashmus, 523 U.S. 740, 746-49, 118 S. Ct. 1694, 140 L. Ed. 2d 970
 5   (1998) (no “case or controversy” where prisoners sought declaratory relief to
 6   determine time limits that would govern future habeas actions).
 7          Here, Gonzalez seeks an extension of time to file a petition for writ of habeas
 8   corpus. Dkt. 1. Gonzalez argues he has limited law library access because he is
 9   currently housed in administrative segregation without access to the clerk available at
10   the general law library. Id. Gonzalez, however, has not filed a federal habeas petition
11   challenging his conviction or sentence. There is, therefore, no case or controversy
12   properly before the Court. See Woodford, 538 U.S. at 208; Calderon, 523 U.S. at 746-
13   49.
14          Accordingly, the Court lacks jurisdiction to consider Gonzalez’s Motion for
15   Extension of Time and this action must be dismissed.1 See United States v. Leon,
16   203 F.3d 162, 164 (2d Cir. 2000) (per curiam) (“[A] federal court lacks jurisdiction to
17   consider the timeliness of a § 2255 petition until a petition is actually filed.”); Grissom
18   v. Barnes, No. CV 13-03593 SJO (SS), 2013 WL 3053059, at *1 (C.D. Cal. June 14,
19   2013) (denying a “Motion For Permission To Stay Proceedings Until State Issues Are
20   Settled” due to lack of jurisdiction before a petition is filed “at some unspecified
21   future date”); McDade v. Warden, No. CV 10-08507 JVS (SS), 2010 WL 4795377, at
22   *1 (C.D. Cal. Nov. 16, 2010) (no jurisdiction to decide timeliness or entitlement to
23   equitable tolling in advance of filing of Section 2254 petition).
24   ///
25
26
     1     If and when Gonzalez files a habeas petition in this Court, this Court can
     consider whether Gonzalez is entitled to a stay pursuant to Rhines v. Weber, 544 U.S.
27   269, 125 S. Ct. 1528, 161 L. Ed. 2d 440 (2005) (“Rhines Stay”) or Kelly v. Small, 315
     F.3d 1063, 1070-71 (9th Cir. 2003) (“Kelly Stay”) and whether statutory tolling under
28   28 U.S.C. § 2244(d)(2) or equitable tolling is warranted. However, those matters
     cannot be decided at this juncture.
                                                 2
 1                                         III.
 2                                    CONCLUSION
 3         It is, therefore, ORDERED that Gonzalez’s Motion for Extension of Time is
 4   DENIED and Judgment be entered summarily dismissing this action without
 5   prejudice.
 6   DATED: March 4, 2020
 7                                        Honorable Dale S. Fischer
                                          UNITED STATES DISTRICT JUDGE
 8
 9   Presented by:
10
11   KENLY KIYA KATO
     United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
